         Case 1:19-cv-09342-RA-OTW Document 34 Filed 07/08/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                    DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 7/8/2020

 JOEL PENA,

                              Plaintiff,
                                                                       19-CV-9342 (RA)
                         v.
                                                                            ORDER
 ADIDAS AMERICA, INC. et al.,

                              Defendants.

 RONNIE ABRAMS, United States District Judge:

         On April 16, 2020, Magistrate Judge Wang entered a case management plan in this

 action. See Dkt. 31. Pursuant to that order, fact and expert discovery shall be completed by

 November 3, 2020 and December 18, 2020, respectively.               Accordingly, the post-discovery

 conference on July 17, 2020 is adjourned to January 8, 2021 at 10:30 a.m. The parties shall

 submit a joint letter, updating the Court on the status of the case, including whether either party

 intends to file a dispositive motion and what efforts have been made to settle this action, no later

 than January 1, 2021.

         Defendants shall serve a copy of this Order on Plaintiff.

 SO ORDERED.

Dated:     July 8, 2020
           New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
